                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 JAMES EVERETT SHELTON,                          Case No. 2:18-cv-03723-JDW

                Plaintiff

        v.

 FCS CAPITAL LLC, et al.,

                Defendants


                                         ORDER

       AND NOW, this 11th day of December, 2019, upon consideration of Plaintiff James

Everett Shelton’s Motion for Summary Judgment (ECF No. 41), and for the reasons set forth in

the Court’s accompanying Memorandum, it is ORDERED that the Motion for Summary

Judgment is GRANTED IN PART and DENIED IN PART, as follows:

       1.      The Motion is GRANTED, and JUDGMENT IS ENTERED in favor of Plaintiff

James Everett Shelton and against Defendants FCS Capital LLC, Emil Yashayev, and Barry

Shargel on Counts I and II of Shelton’s Amended Complaint (ECF No. 7) in the amount of

$27,000;

       2.      The Motion is GRANTED, and JUDGMENT IS ENTERED in favor of Plaintiff

James Everett Shelton and against Defendants FCS Capital LLC, Emil Yashavev, and Barry

Shargel on Counts III-VIII of Shelton’s Amended Complaint (ECF No. 7) in the amount of

$27,000; and

       3.      The Motion is DENIED as to Count IX of Shelton’s Amended Complaint.
       It is FURTHER ORDERED that, on or before December 18, 2019, Shelton may submit

a Memorandum, not to exceed five (5) pages, explaining why the Court should not enter summary

judgment in Defendants’ favor on Count IX of the Amended Complaint pursuant to Fed. R. Civ.

P. 56(f)(1), given the analysis in the Court’s Memorandum.

                                                   BY THE COURT:


                                                   /s/ Joshua D. Wolson
                                                   JOSHUA D. WOLSON, J.
